Citation Nr: 0842850	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected paroxysmal atrial tachycardia (PAT).

3.  Entitlement to an effective date earlier than October 25, 
2005, for the assignment of the initial 10 percent rating for 
service-connected PAT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2005, 
November 2005, and September 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  By the April 2005 rating decision, the RO, in 
pertinent part, denied service connection for pneumonia.  The 
subsequent November 2005 rating decision granted service 
connection for PAT, and assigned an initial noncompensable 
(zero percent) rating, effective July 14, 2004.  The veteran 
appealed, contending that a compensable rating was warranted.  
However, he did not disagree with the effective date assigned 
for the establishment of service connection.  Finally, by the 
September 2006 rating decision, the RO assigned a 10 percent 
rating for the PAT, effective from October 25, 2005.  

The record reflects the veteran also perfected an appeal to 
the April 2005 rating decision's denial of service connection 
for prominent varicosity of the right leg.  However, service 
connection was subsequently established for this disability 
by a November 2007 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the 
decision below, the veteran's claim of entitlement to service 
connection for pneumonia is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's service-connected PAT is not manifested by 
more than four episodes per year of PAT or supraventricular 
tachycardia documented by ECG or Holter monitor; nor a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
EKG, ECG, or X-ray.

3.  Prior to October 25, 2005, the competent medical evidence 
does not reflect the veteran's service-connected PAT was 
manifested by supraventricular arrhythmias characterized by 
permanent atrial fibrillation (i.e., lone atrial 
fibrillation), or one to four episodes per year of PAT or 
other supraventricular tachycardia documented by ECG or 
Holter monitor; nor a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected PAT are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Codes 7010-7011 
(2008).

2.  The criteria for an effective date earlier than October 
25, 2005, for the assignment of an initial 10 percent rating 
for the veteran's service-connected PAT are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.104, Diagnostic Codes 7010-7011 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that the veteran's appeal regarding his 
service-connected PAT is from the initial ratings assigned 
for that disability, and the effective date of the 
compensable rating, following the establishment of service 
connection for that disability.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.  
Nevertheless, it should be noted that the veteran was sent a 
letter in May 2008 which specifically cited to the holding in 
Vazquez-Flores, and contained the information mandated by 
that decision including a summary of the relevant Diagnostic 
Codes for evaluating the service-connected PAT.  In addition, 
he was sent correspondence in August 2004 regarding his 
underlying service connection claim which summarized VA's 
duty to assist.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, he has submitted multiple statements, 
including various VA Form 9s (Appeal to the Board), that 
cited to relevant regulatory provisions pertaining to the 
current appellate issues.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  He consistently indicated on 
his VA Form 9s that he did not desire a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded VA 
examinations in November 2004, September 2005, April 2007, 
and May 2008 regarding his PAT.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
veteran is in receipt of such "staged" ratings in this 
case.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected PAT has been evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Codes 7010 and 7011.

Under Diagnostic Code 7010, a 10 percent evaluation is in 
order where there is evidence of supraventricular arrhythmias 
characterized by permanent atrial fibrillation (i.e., lone 
atrial fibrillation), or 1 to 4 episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  The next 
higher and maximum schedular rating of 30 percent under 
Diagnostic Code 7010, for supraventricular arrhythmias, 
requires PAT or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.

In this case, the Board acknowledges the veteran has 
contended he experiences more than four episodes of PAT per 
year.  Further, the May 2008 VA examination noted that the 
veteran reported one to two episodes per month, but the VA 
examiner stated after reviewing a list of secondary symptoms 
that the veteran was probably having these episodes on a 
daily basis, possibly multiple times, and not perceiving it 
other than the fact that he felt the fast beats.  
Nevertheless, the law mandates that such episodes be 
documented by ECG or Holter monitor in order to warrant a 30 
percent rating.  Here, a thorough review of the competent 
medical evidence does not reflect the veteran's service-
connected PAT is manifested by more than four episodes per 
year of PAT or supraventricular tachycardia documented by ECG 
or Holter monitor.  In fact, a November 2005 Report of 
Contact reflects that the results of a 30-day Holter monitor 
showed the veteran did have PAT, but that the condition was 
benign.  The October 2005 Holter monitor results themselves 
do not indicate PAT episodes of such frequency as to warrant 
a rating in excess of 10 percent under Diagnostic Code 7010.  
A March 2006 opinion specifically states that the results do 
not show atrial fibrillation or atrial tachycardia.  
Moreover, this opinion states that the Holter monitor results 
of 6 beat salvo of atrial tachycardia did not constitute an 
"episode" of atrial tachycardia.  

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on EKG, ECG, or X-ray.  A 60 
percent rating is warranted where there has been more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, and a 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator in place or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, a thorough review of the competent medical 
evidence does not reflect that the veteran's service-
connected PAT has resulted in a workload of greater than 5 
METs but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, ECG, or X-ray.  
Both the November 2004 and September 2005 VA medical 
examinations noted that EKG showed normal sinus rhythm with 
sinus arrhythmia.  More importantly, both the April 2007 VA 
examination, and a June 2008 addendum to the May 2008 VA 
examination, estimated the veteran's workload to be 10 METs.  
Therefore, the current severity of his service-connected PAT 
appears to be consistent with the criteria for the current 10 
percent rating under Diagnostic Code 7011, and does not 
warrant a rating in excess of thereof.

In view of the foregoing, the Board finds that there are no 
distinctive periods where the veteran warrants a rating in 
excess of 10 percent for his service-connected PAT.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).


II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.
§ 5110 and 38 C.F.R. § 3.400.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).  In VAOPGCPREC 
12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

As noted in the Introduction, the veteran did not disagree 
with the July 14, 2004, effective date for the establishment 
of service connection and assignment of a noncompensable 
evaluation for his PAT, but did disagree with the October 25, 
2005, effective date for assignment of a compensable rating 
for the disability.  In view of the applicable provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 detailed in the 
previous paragraph, the Board's adjudication of this case is 
to determine whether it was factually ascertainable during 
the period from July 14, 2004, to October 24, 2005, that the 
veteran satisfied the criteria for a compensable rating under 
the applicable Diagnostic Codes.

In this case, a thorough review of the competent medical 
evidence does not reflect it was factually ascertainable 
prior to October 25, 2005, that the veteran's service-
connected PAT was manifested by supraventricular arrhythmias 
characterized by permanent atrial fibrillation (i.e., lone 
atrial fibrillation), or one to four episodes per year of PAT 
or other supraventricular tachycardia documented by ECG or 
Holter monitor; nor a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.  No competent medical evidence appears to be of 
record regarding the PAT prior to that of the November 2004 
VA examination.  As stated above, both the November 2004 and 
September 2005 VA medical examinations noted that EKG showed 
normal sinus rhythm with sinus arrhythmia.  Further, the 
November 2004 VA examination diagnosed history of PAT, and 
stated that there was no recent documentation to know if they 
continued.  In other words, there were no objective medical 
findings which confirmed active PAT at that time.  Moreover, 
there were no Holter monitor reports for this period, nor was 
a workload in terms of METs identified during this period.  
Simply put, this period does not contain any competent 
medical findings by which it can be factually ascertained 
that a compensable rating was warranted under either 
Diagnostic Code 7010 or 7011.

In view of the foregoing, the Board finds that there is no 
legal basis to assign an effective date earlier than October 
25, 2005, for the establishment of a 10 percent initial 
rating for the service-connected PAT.  Therefore, the claim 
must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected PAT is denied.

Entitlement to an effective date earlier than October 25, 
2005, for the assignment of the 10 percent rating for 
service-connected PAT is denied.


REMAND

In this case, the veteran's service treatment records confirm 
that he was treated for pneumonia in September 1967, while on 
active duty.  Although no chronic residual was noted in 
service or in the post-service medical records, the veteran 
contends that he experiences current respiratory problems to 
include colored sputum.  He contends that he should be 
accorded a VA medical examination to determine whether he 
does, in fact, have a current disability due to the in-
service pneumonia.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
Here, the Board finds that an examination is necessary in 
order to confirm whether the veteran does, in fact, have a 
current disability that is causally related to his 
acknowledged in-service pneumonia.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for pneumonia 
residuals since May 2008.  After securing 
any necessary release, obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine whether he currently has any 
current residuals of his in-service 
pneumonia.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) the veteran currently 
has a chronic disability that is causally 
related to his in-service pneumonia.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC on this issue in November 2006, 
and provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


